 1

 2

 3

 4

 5

 6

 7

 8

 9
                            UNITED STATES DISTRICT COURT
10
           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12

13   RAUL ZAMUDIO, an individual, and            Case No: 2:16-CV-02693-TLN-DB
     SOLEDAD ZAMUDIO, an individual,
14                                               ORDER GRANTING JOINT
                                                 STIPULATION TO MODIFY PRE-
15                Plaintiffs,                    TRIAL SCHEDULING ORDER

16
            vs.
17
     FMC CORPORATION, a Delaware
18   Corporation; and DOES 1 through 20,         Complaint Filed: November 14, 2016
     inclusive,                                  Trial Date:      TBD
19

20                Defendants.

21

22

23         This Court, having received Defendant FMC Corporation’s submission of a
24   fully executed joint stipulation to modify the Pre-Trial Scheduling Order, finds good
25   cause exists pursuant to Fed. R. Civ. Proc. 16(b)(4) to modify the Pre-Trial
26   Scheduling Order in the manner requested by the parties’ joint stipulation.
27   ///
28   ///

                                                1
     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
 1           The deadline to complete expert discovery, as set forth in Paragraph V of the
 2   original Pre-Trial Scheduling Order [ECF No. 11] will be extended to November 1,
 3   2019.
 4           IT IS SO ORDERED.
 5

 6   DATED: June 27, 2019
 7
                                                        Troy L. Nunley
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
